DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s reply filed 10/9/2020 is acknowledged.  Claims 1-14 remain pending, with Claims 13 and 14 withdrawn from consideration as directed to non-elected inventions (see below).  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
Applicant’s election of Group II, Claims 1-12, without traverse is acknowledged.  

REQUIREMENT FOR ELECTION OF SPECIES
Applicant’s election of Species A1 (RNA from a T-cell, that encodes a T-cell receptor) and the identification of Claims 1-12 as reading on the elected species is acknowledged. 

Specification
The use of the terms SOLiD (pg 1, line 9; pg 14, line 14; pg 23, line 14; pg 32, line 4; pg 45, line 29; and pg 57, line 14); 454 (pg 1, line 10; pg 11, line 19; pg 14, line 14; pg 23, line 15; pg  which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hercend et al. (US Pat. 7,294,712 B2; published 11/13/2007).
Hercend et al. teach generating double stranded cDNA from RNA of peripheral lymphocytes.  More specifically regarding Claim 1, step (a), they teach reverse transcription of a first strand cDNA with “a primer A which is specific to the C region constituted by” SEQ ID NO:19 followed by purification and “the addition of a dG end” with “terminal deoxynucleotidyl transferase (TdT)” and second strand synthesis using “a poly-C primer” with SEQ ID NO:20 and the dG tailed first strand cDNA as a template (see e.g. col. 7, line 61, to col. 8, line 30).  It is noted that the use of TdT and the poly-C primer corresponds to the “template-switching reverse transcription reaction” in step (a) and results in formation of double stranded cDNA (ds cDNA).  
Hercend et al. further teach PCR amplification of the ds cDNA with the poly-C primer and “a primer B specific to the C region” as well as a “second amplification” using “10% of the band containing” the ds cDNA with a “primer C which is specific to the C region” (see e.g. col. 8, lines 20-39).  Hercend et al. teach following the above by taking “1/3 of the product of the second amplification” for digestion with Sac II and insertion into “Bluescript SK+ vector” downstream of the T3 and lac promoters, which corresponds to the “splitting” in step (b) of Claim 1 and to the “end-capturing” in step (c) of Claim 1 because the amplification product comprises the poly-C primer “end” and the insertion into the expression vector corresponds to the “expression library”.  The “splitting” resulted in the remaining 2/3 of the “second amplification” product corresponding to the “second reaction mixture” and the “amplifying” in step (c) of Claim 1 because the product is “specific to the [T cell receptor] C region” composed 
Additionally, the presence of a “repertoire library” is demonstrated by the sequencing of the “1/3 of the product of the second amplification”, generated using the “10%” above, being cloned and sequenced (see col. 8, line 48, to col. 9, line 6) and then found to include “350 cDNA [with] 226 cDNA [that] correspond to the V-J- C variable region only” (see col. 9, lines 25-29; and next paragraph), which means that the other 2/3 of the product must also include multiple T cell receptor cDNAs.  
Hercend et al. also teach taking “1/3 of the product of the second amplification” for digestion with Sac II and insertion into “Bluescript SK+ vector” downstream of the T3 and lac promoters, which corresponds to the “end-capturing” in step (c) of Claim 1 because the amplification product comprises the poly-C primer “end” and the insertion into the expression vector corresponds to the “expression library”.  
Regarding Claims 2 and 5, Hercend et al. teach “peripheral lymphocytes” as source of their “total RNA” as templates for cDNA synthesis (see col. 7, lines 61-67), which lymphocytes are “a cellular sample” as presented in Claim 2 and are processing together as a ‘pool’ prior to splitting as presented in Claim 5.   
Regarding Claims 9-11, the poly-C primer and primer B of Hercend et al. (described above) corresponds to the “5’ amplification primer and an immune cell receptor-specific amplification primer”, respectively, in Claim 9.  And Hercend et al. teach primer B as “specific to the [T cell receptor] C
Regarding Claim 12, Hercend et al. teach an RNA sample (from “peripheral lymphocytes” as described above), a first strand complementary deoxyribonucleic acid (cDNA) primer (namely primer A as described above), a template switch oligonucleotide comprising a 3' hybridization domain and a 5' adapter sequence binding domain (namely the poly-C primer as described above, wherein the “14C” portion at the 3’ end corresponds to “a 3’ hybridization domain” and at least the SacII restriction site (CCGCGG) at positions 13-18 of the first 21 nucleotides corresponds to “a 5’ adapter sequence binding domain” because it is used for insertion into the cloning vectors), a reverse transcriptase and dNTPs (see col. 8 as described above).  
In light of the foregoing, Hercend et al. anticipate Claims 1, 2, 5, and 9-11.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hercend et al. as applied to Claims 1, 2, 5, and 9-12 above under 35 U.S.C. 102(a)(1) in view of Liss (Nucleic Acids Research 1 September 2002, Vol. 30, No. 17; e89; pages 1-9; cited in the IDS filed 4/28/2020).  
As an initial matter, both documents are directed to the preparation and analysis of cDNAs as a common field of endeavor.  
The teachings of Hercend et al. have been explained above.  They further teach “[d]ifferent methods can be used to establish a connection between expression of T-cell genes and an illness” and that “[t]hese methods include:  a—the production and analysis of cDNA expression libraries obtained from T-cells connected with the illness to determine the frequency of dominant genes”, which corresponds to producing “an expression library” in step (c) of Claim 1, and “c—the analysis of samples by obtaining cDNA, amplification by PCR and hybridization with labelled probes” (see col. 4, lines 53-65), which corresponds to amplifying cDNA and producing “an immune cell receptor repertoire library” in step (c) of Claim 1.  
Hercend et al. do not teach “splitting” their ds cDNA before amplification thereof.  They also do not expressly teach use of a single cell (as presented in Claim 3), or a single T cell (as presented in Claim 4), for starting RNA templates.  
Liss teaches real-time RT-PCR (reverse transcriptase-PCR) of RNA from individual cells (see e.g. title) and splitting the generated cDNA into a first reaction mixture and a second reaction mixture (see e.g. pg 4, 2nd col., 2nd ¶). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hercend et al. to start with single T cells as a source of expressed TCR mRNAs, as taught by Liss, and to modify the initial synthesis of the second cDNA strand to be separate from the first PCR amplification reaction by withholding primer B so that the ds cDNA can be “split” for use in the two separate methods (of cloning into expression vectors and of analysis through cDNA amplification) as taught by Hercend et al. (see col. 4, lines 53-65), with the reasonable expectation of successfully reducing the number of PCR artifacts .  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hercend et al. and Liss as applied to Claims 1-5 and 9-12 above under 35 U.S.C. 103(a)(1) and in view of Betts et al. (US 2015/0203906 A1; published 7/23/2015; cited in the IDS filed 4/28/2020).  
As an initial matter, all three documents are directed to the preparation and analysis of cDNAs as a common field of endeavor, while Liss and Betts et al. further share the preparation of cDNAs from a single cell (see e.g. ¶¶0028-0030 of Betts et al.) as a common field of endeavor, and Hercend et al. and Betts et al. further share the preparation of cDNA libraries as a common field of endeavor.  
The teachings of Hercend et al. and of Liss have been explained above.  The teachings of Hercend et al. regarding their poly-C primer (a template switching oligonucleotide), their use of “total RNA”, and the sequencing of their expression library, are re-emphasized.  
They do not teach use of an indexing sequence as presented in Claim 6, nor as part of a template switching oligonucleotide as presented in Claim 7, nor sequencing of their T cell receptor “C
Betts et al. teach use of mRNA from a single cell as templates for cDNA preparation (see e.g. ¶¶0028-0030).  They also teach first strand cDNA synthesis in a manner like that of Hercend et al., with a template RNA, first primer, use of TdT, and use of a template switch oligonucleotide or TSO (see e.g. Fig. 1, upper half).  They further teach that the TSO “includes a sequencing platform adapter construct that includes [ ] a barcode domain (e.g., a domain that uniquely identifies the sample source of the nucleic acid being sequenced to enable sample multiplexing by marking every molecule from a given sample with a specific barcode or “tag”)” (see e.g. ¶0046), which corresponds to Claims 6 and 7.  
Betts et al. further teach sequencing platform adapter constructs for use with “a cDNA or library thereof” (see e.g. ¶0060) as well as for cloning of cDNAs “into a vector (e.g., a cloning vector, [or] an expression vector” (see e.g. ¶0065), which correspond to step (c) in Claim 1.  They also teach a cDNA library “for downstream sequencing on a sequencing platform of interest” (see e.g. ¶0084), which corresponds to Claim 8.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hercend et al. in view of Liss to include use of a TSO with a sample (i.e. single T cell) identifying barcode as well as the construction and sequencing of a cDNA library therefrom, both as taught by Betts et al., with the reasonable expectation of successfully improving the method by identifying different single cell samples to facilitate pooling of the samples for sequencing, both of the expression library constructs and cDNA library containing a repertoire based on the total RNA of Hercend et al. without surprising or unexpected results.  Additional rationales for the modification are provided by the skilled 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635